Case 7:20-cv-00412-MFU-RSB Document 6 Filed 08/25/20 Page 1 of 1 Pageid#: 28




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ROANOKE DIVISION

TYREE MILLER,                                 )
    Petitioner,                               )       Civil Action No. 7:20cv00412
                                              )
v.                                            )       MEMORANDUM OPINION
                                              )
UNITED STATES OF AMERICA,                     )       By: Michael F. Urbanski
     Respondent.                              )       Chief United States District Judge

       By order entered July 27, 2020, the court conditionally filed Miller’s petition for a writ of

habeas corpus filed pursuant to 28 U.S.C. § 2241. In the conditional filing order, the court directed

Jimenez to either pay the filing fee, sign and return a consent to fee form, or apply to proceed in

forma pauperis. See ECF No. 5. The court advised Miller that failure to comply with the court’s

order within twenty-one days would result in the dismissal of the action without prejudice. Id.

Miller did not respond to the court’s order. Inasmuch as the time to respond has passed and Miller

has failed to comply with the court’s order, the court will dismiss this action without prejudice.

                   24th day of August, 2020.
       ENTER: This _____
                                                                               Michael F. Urbanski
                                                                               Chief U.S. District Judge
                                                                               2020.08.24 18:50:58 -04'00'
                                                      ____________________________________
                                                      Michael F. Urbanski
                                                      Chief United States District Judge
